AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                  Eastern District of Tennessee

                  United States of America                        )
                               V.                                 )
                                                                  )        Case No.   Q •. 9'\-rnJ .. \Od\1
             VONTRAIL RUTLAND and                                 )
               CHANCE ENGLAND                                     )
                                                                  )
                           Defendant(s)


                                                    CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 January 20, 2021               in the county of                Blount                       in the
        Eastern       District of --~T~e=nn=e=s~se~e_ _ _ , the defendant(s) violated:

           Code Section                                                      Offense Description
18 u.s.c. § 1951                              Hobbs Act Robbery
18 U.S.C. § 924(c)                            Use ofa firearm in furtherance ofa crime of violence




          This criminal complaint is based on these facts :
Please see the affidavit of ATF Agent Thomas Waggoner, which is attached hereto and fully incorporated
herein.



          ~ Continued on the attached sheet.




                                                                                             Thomas Waggoner, ATF                  .   1 •   ,

                                                                                              Printed name and title . \.' ' , ,

Sworn to before me and signed in my presence.


Date:             02/11/2021


City and state:                     Knoxville, Tennessee




          Case 3:21-mj-01027-DCP Document 1 Filed 02/12/21 Page 1 of 7 PageID #: 1
                                                                       0 :J\-Mj-l08'1
       I, Special Agent Thomas Waggoner, being duly sworn, state the following:

        I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF). I have worked in law enforcement for approximately 8 years, and I have been employed
as a Special Agent with ATF since January of 2016. In the performance of my duties with ATF,
I have investigated and participated in investigations involving federal firearms violations, the
criminal activities of street gangs and group related violence, and narcotic trafficking
organizations.

   1. The information set forth in this Affidavit is based upon my review of criminal history
      records, discussions with other law enforcement officers, and the review of rep01is and
      other documents.

   2. On November 29, 2020, Officers with the Alcoa, TN Police Department (APD) were
      dispatched to Gas Express located at 4510 Airport Hwy Alcoa, TN, in reference to an
      armed robbery.

   3. Once on scene, Officers made contact with the Gas Express employee/victim, Nichole
      Boone. Boone stated she was behind the register and had assisted a customer, later
      identified as Ricky Pack. She stated that as Mr. Pack began to leave, she turned to get her
      jacket and saw what she thought were two (2) more customers come into the store. She
      suddenly heard someone screaming, "give me the money, where is the safe." Boone
      stated that she observed a black male wearing a mask (Furthermore referred to a
      SUSPECT #1) that had a firearm pointed at the back of Mr. Pack's head, and a white
      male with a mask and gray back pack (Furthermore referred to as SUSPECT #2).
      SUSPECT#2 came behind the counter and took approximately $1,800.00 of US
      Currency (USC) from the cash register, according to the business owner.

   4. Officers also interviewed Mr. Pack. He stated that while heading toward the register
      SUSPECT #1 and SUSPECT #2 entered the store. Mr. Pack described SUSPECT #1 as
      being at least six foot tall with an off brand camo pull over sweater and a colorful face
      mask. He advised that SUSPECT #1 came up behind him and had placed a charcoal
      colored semi-automatic handgun to the back of his head. Pack stated that SUSPECT #1
      kept screaming for him to get on the ground, but he refused. Pack stated he slipped his
      knife out and held it in his hand while trying to keep an eye on Boone to make sure the
      two suspects did not harm her. Pack stated SUSPECT #1 told SUSPECT #2 to check
      under the counter for a safe, but were not successful in locating it.


   5. After securing the USC from the cash register, both suspects went to exit the Gas
      Express. At some point during the attempted exit, Pack stabbed SUSPECT #1 in the back



  Case 3:21-mj-01027-DCP Document 1 Filed 02/12/21 Page 2 of 7 PageID #: 2
    with his knife. Pack stated once he stabbed SUSPECT#1, they turned and looked at him
    and then took off running out the door with SUSPECT #2. Pack stated he observed a
    black SUV drive from around the rear-left area of the store in a reckless manner, and
    entered Airport Highway traveling north bound. Both Mr. Pack and Ms. Boone advised
    that they never observed SUSPECT #2 with any weapons. The knife was collected and
    placed into evidence.


 6. Another witness, identified as Justyn Powers, stated he was pulling into the business
    when a dark colored SUV almost ran him off the road coming from the side of the
    business and traveled north bound on Airport Hwy.


 7. A store manager, Arkvindkumar Kalaria and another store associate, Stuti Vachhani,
    responded to the scene to assist investigators with obtaining video footage of the incident.
    Video footage was obtained and observed. The video showed the incident and it was
    consistent with the stories provided by both Boone and Pack.


8. A Blount County, TN Sheriffs Office (BCSO) Deputy advised that he left the store just
   before the robbery. He noted that while he was pulling in he observed a black sport utility
   vehicle sitting off to the side of the business. After he left he received a call that the store
   had been robbed. He immediately turned around and was able to get behind the same
   suspicious SUV driving without its lights on. They entered into Knoxville and he made
   the decision to conduct a traffic stop and check the occupants. As he approached the
   vehicle he noticed the driver to be a black male and the passenger to be a white male.
   Having knowledge that this description matched the one provided by the complainant, he
   instructed the driver to toss the keys out of the driver's window and he complied. He
   inquired as to where they were going and they replied to Knoxville to see some girls. The
   deputy went back to his vehicle to check some information and both occupants exited the
   vehicle and fled on foot.

9. BCSO and Knox County, TN Sheriffs Office (KCSO) K9 Deputies arrived on scene of
   the stop and initiated a K9 track. The track was tenninated and the suspects were not
   apprehended. It was discovered that the vehicle was a black 2017 Kia Sorento, registered
   to a Jamie Bridges. Investigators with KCSO contacted APD in reference to possible
   information on one of the suspects. They advised that they were familiar with Bridges
   and knows that she either dates or has a small child by a black male by the name of
   Vontrail RUTLAND (SUSPECT#]). KCSO responded to their known address in an
   attempt to make contact with RUTLAND and assist in the investigation. This attempt was
   unsuccessful. Attempted contacts with Bridges were also unsuccessful.




Case 3:21-mj-01027-DCP Document 1 Filed 02/12/21 Page 3 of 7 PageID #: 3
 10. The vehicle was taken into evidence at the Alcoa Police Depaiiment. Investigators
     obtained and executed a search wai-rant for the vehicle and it was processed for additional
     evidence. Investigators located a camouflage hat that appeared to be the same style and
     color shade as the one worn by the white male offender in the video. They also located
     mail belonging to a Chance Avatar ENGLAND (SUSPECT #2) and several items with
     RUTLAND's name on them such as mail, a Florida driver's license and other plastic
     cai·ds. Some items such as the hat, mail with England's naine and items with Rutland's
     naine were collected and placed into evidence at the Alcoa Police Department. A red
     substance suspected to be blood was on the backrest of the driver's seat, which was
     consistent with the stabbing incident described above. Suspected blood samples from the
     seat and other DNA evidence from the knife and hat were collected and were sent to the
     Tennessee Bureau oflnvestigation (TBI) for analysis.

 11. On December 1, 2020, investigators made contact with Bridges via telephone and advised
     her that her vehicle was at APD and was ready for her to pick up. She advised that she
     was currently in Florida and wouldn't return for two weeks.


 12. On December 3, 2020, Knoxville, TN Police Department (KPD) Detectives contacted
     APD advising that Bridges had contacted them in reference to reporting her vehicle
     stolen.


 13. On December 4, 2020, APD investigators received a phone call from Bridges who
     advised that she was still in Florida. They inquired if there any reason as to why
     RUTLAND would have her vehicle or if he would have stolen her vehicle. She advised
     that there is no reason as to why he would have it and that he has his own vehicle. She
     noted that she had left a key underneath her driver's seat for someone to work on it. She
     advised that Rutland doesn't know the key is there.


14. Investigators responded to several addresses in Knoxville in an attempt to make contact
    with Jamie Bridges. Through the investigation, contact was made with Bridges via
    FaceTime via her sister's phone. During the conversation, she advised that she rented a
    vehicle in her naine from Enterprise Rent A Cai- on November 30th, 2020, the day after
    the robbery occurred, and drove to Florida. I asked her for Rutland's phone number and
    she noted that she had to call a friend to get a hold of him due to him not having a phone.
    She provided me the number 425-319-1435. Upon attempting to call the number, it went
    to voicemail and a male identifying himself as "Chance" was on the greeting.
    Investigators then responded to 9015 Ten Mile Rd Knoxville, TN in an attempt to contact
    ENGLAND and learned that he had since left the complex without notice. A computer
    check revealed him to have an address in Brentwood Apartments in Knoxville, TN. Upon



Case 3:21-mj-01027-DCP Document 1 Filed 02/12/21 Page 4 of 7 PageID #: 4
    responding to that location investigators learned that he had been staying with a female
    by the name of Tracey Brown who had also left the complex without notice. Through the
    investigation, detectives also learned that RUTLAND, ENGLAND, Bridges, and Brown
    all have ties to Florida.

 15. Contact was made with Risk Management at Enterprise Rent A Car via telephone. They
     advised us that the vehicle was returned to their office in Palm Bay, Florida on December
     3, 2020 at 15:43hrs. A message was left for the manager requesting video surveillance of
     the transaction. A subpoena for the Enterprise Rent A Car records were also completed.

16. On December 8, 2020, the signed copy of the subpoena was emailed to Michael Salazar
    with risk management, to retrieve the requested information.


 17. On December 10, 2020, investigators made contact with Brandy Bridges, Jamie's sister,
     via telephone, who currently resides in Florida. While on the phone call we asked her if
     she was willing to answer a couple yes or no questions and she agreed. We asked her if
     Rutland is at her residence. She replied "yes". We also asked if he had a fresh stab wound
     on his back and again she replied "yes". We questioned ifhe had gone anywhere to seek
     treatment for the wound and she replied "no". The call was terminated soon after. A short
     time later investigators contacted Brandy again in reference to speaking with Jamie. Once
     on the phone with Jamie, she denied that RUTLAND was in Florida and claimed that she
     doesn't know where he's at. Once on the phone with Brandy again, she advised that they
     recognized the phone number during the last phone call, and Rutland left the residence.
     She also advised that Jamie drove RUTLAND to Florida.


18. Based on the investigation to this point, a warrant was obtained for Bridges for false
    repmis, and a warrant was obtained for RUTLAND for Robbery.


19. On January 7, 2021, investigators were contacted by the United States Marshall's Service
    (USMS) Fugitive Task Force. They advised that they had a possible location on Rutland
    at an apaiiment in West Knoxville, TN. Investigators responded to the area and the
    USMS made contact with Jamie Bridges. Bridges was arrested and taken into custody.
    She was transported to the APD for an interview. Once at the police department Bridges
    was advised of her Miranda Rights, which she waived. During the interview she denied
    taking Rutland to Florida after the robbery. She noted that he went with her on the
    previous trip but not this time. She advised that she talks to Rutland on occasion but is
    unaware of his whereabouts. She advised that she was only back in Tennessee to gather
    some belongings from her apartment and she was going back to Florida. She noted that
    she left her small children in Florida under the care of her sister.



Case 3:21-mj-01027-DCP Document 1 Filed 02/12/21 Page 5 of 7 PageID #: 5
   20. Investigators asked Bridges for consent to download her phone and she denied. The
       phone was seized pending a search wanant and placed into evidence at the APD. Bridges
       was transported to the Blount County, TN Jail and booked on the outstanding false report
       wanant. Later this evening, investigators made contact with RUTLAND via telephone in
       reference to him coming in to speak with them about the case. During their conversation,
       Rutland stated that he wanted to press charges on the male who stabbed him in the back.
       The following day, Bridges made bond. Further investigation revealed that her bond was
       paid by RUTLAND who used a credit card over the phone.

   21. On January 26, 2021, RUTLAND turned himself in at the Blount County, TN Justice
       Center. RUTLAND was transported to APD for an interview. During the interview,
       Rutland admitted to committing the robbery. He advised that he was complaining to his
       associate (name not given) about being broke, his business not doing well, and Christmas
       being close. The associate told him that the store had $15,000.00 cash, and they made the
       decision to rob the store. The unknown associate is believed to be Chance ENGLAND by
       investigators. Investigators inquired with him as to why he didn't shoot the customer that
       stabbed him in the back. He indicated that he didn't want to kill anyone but he could have
       killed him ifhe wanted to. He further conoborated the story about being stopped after the
       robbery and fleeing on foot. He advised that he told Bridges the name of the second male
       involved prior to turning himself in. He indicated that Bridges would tell us the name in
       exchange for a deal on her prior charges of false reports. Investigators called Bridges,
       placed her on speaker phone, and she also demanded a written deal on her charges before
       she would forthcoming the name of the second individual.

   22. On January 27, 2021, Jamie Bridges responded to the APD in reference to picking up her
       vehicle. Investigators met Bridges in the lobby and asked if she would be willing to speak
       with them and she agreed to do so. Investigators questioned Bridges about the identity of
       the second male involved in the robbery. She identified the second male as Chance
       Avatar ENGLAND. She stated that the night of the robbery she received a phone call
       from RUTLAND telling her to pick them up after they fled the vehicle on the traffic stop.
       She advised that her and one ofRUTLAND's friends (person unknown) picked them up
       on an unknown street and drove RUTLAND to a hospital approximately an hour and a
       half away. She was unable to provide the name of the hospital. She also admitted to
       renting the vehicle the next day and driving Rutland to Florida.

The aforementioned violations occuned in the city of Alcoa, County of Blount, and the Eastern
District of Tennessee.




  Case 3:21-mj-01027-DCP Document 1 Filed 02/12/21 Page 6 of 7 PageID #: 6
The forgoing is true and correct to the best of my knowledge and belief.

Further your affiant sayeth not.




Bureau of Alcohol, Tobacco, Firearms and Explosives

Subscribed and sworn to before me this 11 th day ofFebrmuy, 2021.


                                                                                '\




                                       ~ " e__ ~ L ,., :,, .,
                                     Debra C. Poplin
                                     United States Magistrate Judge
                                                                    CT ~   7
                                                                           '..i~ . ~ , -'--

                                                                               ·' · '   'r .
                                                                                           1
                                                                                               _,)
                                                                                                     .   )
                                                                                                             I
                                                                                                              l
                                                                                                                  I




  Case 3:21-mj-01027-DCP Document 1 Filed 02/12/21 Page 7 of 7 PageID #: 7
